Citation Nr: 0327482	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for fungal dermatitis 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1976 to February 
1980 and from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which continued a 20 percent rating for a 
left shoulder disability, and denied service connection for a 
back disorder, diagnosed as lumbar strain, spondylolisthesis 
and spondylolysis, and fungal dermatitis of the feet.

In October 2002, the RO granted a separate rating for left 
ulnar nerve slowing with sensory deficits, and assigned a 20 
percent rating based on the results of a recent VA nerve 
conduction study.


REMAND

The veteran is service connected for the postoperative 
residuals of a left shoulder dislocation.  He was last 
examined by VA to determine the nature and extent of his 
disability in August 2000.  This is more than three years 
ago.  The Board is unable to determined the current nature 
and severity of his disability without a new examination.  
Additionally, the veteran's representative has noted that the 
examination did not include a review of the veteran's claims 
file and his medical records and the Board agrees that this 
would be helpful in providing a more complete picture of the 
nature of the veteran's disability.  As such, a new 
examination should be ordered of the veteran's left shoulder 
to include a review of the veteran's medical records.  
Further, in the August 2000 VA examination, the veteran 
indicated that he was currently an employee at the VA Medical 
Center in Roseburg, Oregon.  Extensive records of his 
treatment there have been associated with the claims file; 
however, none more recent than May 2000.  As it is likely 
that he has continued to receive treatment, any more recent 
records of his treatment there for his left shoulder, back 
and foot fungus should be obtained and added to the claims 
file.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain all records of 
the veteran's treatment for his left 
shoulder, back, and feet at the VA 
Medical Center in Roseburg, Oregon, 
dating from May 2000 to the present.  

3.  The veteran should be scheduled for a 
VA joints examination by the appropriate 
VA examiner to assess the nature and 
extent of left shoulder disability.  The 
claims file should be made available for 
review by the examiner prior to the 
examination.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of the left 
shoulder.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see 38 C.F.R. § 4.40 
(2002) (functional loss may be due to 
pain, supported by adequate pathology).  

4.  The RO should readjudicate the issues 
of entitlement to an increased rating for 
a left shoulder disability, as well as 
the issues of entitlement to service 
connection for a back disorder, diagnosed 
as lumbosacral strain with 
spondylolisthesis and spondylolysis, and 
fungal dermatitis of the feet.  This 
should include consideration of all the 
evidence in the claims file since the 
October 2002 supplemental statement of 
the case (SSOC).  If any benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue another SSOC.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided, pertaining to the 
claim.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




